Exhibit 10.8

 

 

 

STOCKHOLDERS AGREEMENT

by and among

General Motors Holding Company (to be renamed General Motors Company),

United States Department of the Treasury,

7176384 Canada Inc.,

UAW Retiree Medical Benefits Trust

and

solely for purposes of Section 6.20,

General Motors Company (to be converted to General Motors LLC)

Dated as of October 15, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page ARTICLE I DEFINITIONS Section 1.1      Certain Defined Terms   
2 Section 1.2      Terms Generally    6 ARTICLE II BOARD OF DIRECTORS
Section 2.1      Size of Initial Board    7 Section 2.2      Composition of
Board    7 Section 2.3      Agreement to Nominate VEBA Nominee    8 Section 2.4
     Agreement to Nominate Canada Nominee    8 ARTICLE III CERTAIN COVENANTS AND
RESTRICTIONS Section 3.1      Initial Public Offering    9 Section 3.2     
Reserved    9 Section 3.3      Transfer Restrictions    9 Section 3.4     
Restrictions on Certain Corporate Actions    10 Section 3.5      Certificate
Legends    10 ARTICLE IV VOTING AGREEMENT Section 4.1      Government Holder
Participation to Establish Quorum    10 Section 4.2      Government Holder
Agreement to Vote    11 Section 4.3      VEBA Agreement to Vote    12
Section 4.4      Irrevocable Proxy    12 Section 4.5      Inconsistent Voting
Agreements    13 ARTICLE V OTHER AGREEMENTS Section 5.1      Tag-Along Rights   
13 Section 5.2      Drag-Along Rights    14 Section 5.3      Preemptive Rights
   15 Section 5.4      Information Rights    17

 

i



--------------------------------------------------------------------------------

ARTICLE VI MISCELLANEOUS Section 6.1      Notices    17 Section 6.2     
Termination    19 Section 6.3      Authority    19 Section 6.4      No Third
Party Beneficiaries    19 Section 6.5      No Personal Liability by the VEBA
Signatory    20 Section 6.6      Cooperation    20 Section 6.7      Governing
Law; Forum Selection    20 Section 6.8      WAIVER OF JURY TRIAL    20 Section
6.9      Assignment; Successors and Assigns    20 Section 6.10      After
Acquired Securities    20 Section 6.11      Entire Agreement    21 Section 6.12
     Severability    21 Section 6.13      Enforcement of this Agreement    21
Section 6.14      Amendment    21 Section 6.15      Headings    21 Section 6.16
     Counterparts; Facsimiles    21 Section 6.17      UST    22 Section 6.18
     Canada    22 Section 6.19      Time Periods    22 Section 6.20     
Termination of Operating Company Stockholders Agreement; Waiver    22

 

ii



--------------------------------------------------------------------------------

STOCKHOLDERS AGREEMENT

This STOCKHOLDERS AGREEMENT (this “Agreement”) is entered into as of October 15,
2009 by and among General Motors Holding Company (to be renamed General Motors
Company), a Delaware corporation (the “Corporation”), the United States
Department of the Treasury (together with its Permitted Transferees, “UST”),
7176384 Canada Inc., a corporation organized under the laws of Canada (together
with its Permitted Transferees, “Canada”), the UAW Retiree Medical Benefits
Trust, a voluntary employees’ beneficiary association (together with its
Permitted Transferees, the “VEBA”), and solely for purposes of Section 6.20,
General Motors Company (formerly known as NGMCO, Inc.), a Delaware corporation
and successor-in-interest to Vehicle Acquisition Holdings LLC (to be converted
to General Motors LLC, the “Operating Company”).

WHEREAS, each of the Government Holders (as defined below), the VEBA and the
Operating Company are parties to that certain Stockholders Agreement, dated as
of July 10, 2009 (the “Operating Company Stockholders Agreement”);

WHEREAS, in connection with a reorganization involving the Operating Company, an
indirect wholly-owned subsidiary of the Corporation has merged with and into the
Operating Company, with the Operating Company continuing as the surviving
corporation and becoming an indirect wholly-owned subsidiary of the Corporation
(the “Merger”);

WHEREAS, as a result of the Merger, each of the Government Holders and the VEBA
has been issued that number of shares of common stock, par value $0.01 per
share, of the Corporation (the “Common Stock”) and that number of shares of
Series A Fixed Rate Cumulative Perpetual Preferred Stock, par value $0.01 per
share, of the Corporation, set forth opposite such Holder’s name on Annex I
hereto, in each case, in exchange for the shares of common stock, par value
$0.01 per share, and Series A fixed rate cumulative perpetual preferred stock,
par value $0.01 per share, of the Operating Company previously held by it;

WHEREAS, as a result of the Merger, the VEBA has been issued a warrant to
acquire 15,151,515 shares of Common Stock (the “Warrant”) in exchange for the
warrant to acquire shares of common stock of the Operating Company previously
held by it; and

WHEREAS, the parties hereto desire to terminate the Operating Company
Stockholders Agreement and wish to enter into this Agreement to govern the
rights and obligations of the parties with respect to certain matters relating
to the Corporation and the Holders’ ownership and voting of the Common Stock.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained in this Agreement and for other good and valuable consideration, the
value, receipt and sufficiency of which are acknowledged, the parties hereby
agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Certain Defined Terms. As used in this Agreement, the following
terms have the following meanings set forth below or in the Sections set forth
below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly Controls or is Controlled by or is under common Control with such
Person. For the avoidance of doubt, for purposes of this Agreement, the UAW and
its Affiliates shall be deemed to be Affiliates of the VEBA.

“Agreement” shall have the meaning set forth in the Preamble.

“Beneficial Ownership” or “Beneficially Owned” have the meanings given to such
terms in Rule 13d-3 of the Exchange Act.

“Board” means the board of directors of the Corporation.

“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by Law to be closed in New York City, New
York.

“Canada” shall have the meaning set forth in the Preamble.

“Canada Director” shall have the meaning set forth in Section 2.2(a)(ii).

“Canada Nominee” shall have the meaning set forth in Section 2.4.

“Canada Owned Shares” means the shares of Common Stock Beneficially Owned by
Canada as of the relevant time.

“Change of Control” means (A) any acquisition or purchase of capital stock of
the Corporation, or of all or substantially all of the assets of the Corporation
or (B) any merger, consolidation, business combination, recapitalization,
reorganization or other extraordinary business transaction involving or
otherwise relating to the Corporation, in each case, which would require the
vote of the stockholders of the Corporation pursuant to the DGCL or the
Certificate of Incorporation of the Corporation.

“Chief Executive Officer” means the duly appointed Chief Executive Officer of
the Corporation.

“Common Stock” shall have the meaning set forth in the Recitals.

“Compelled Sale” shall have the meaning set forth in Section 5.2.

“Compelled Sale Notice” shall have the meaning set forth in Section 5.2.

“Consent” means any consent, approval, authorization, waiver, grant, franchise,
concession, agreement, license, exemption or other permit or order of,
registration, declaration or filing with, or report or notice to, any Person.

 

2



--------------------------------------------------------------------------------

“Control” means the direct or indirect power to direct or cause the direction of
management or policies of a Person, whether through the ownership of voting
securities, general partnership interests or management member interests, by
contract or trust agreement, pursuant to a voting trust or otherwise.
“Controlling” and “Controlled” have the correlative meanings.

“Corporation” shall have the meaning set forth in the Preamble.

“Co-Sale Holders” shall have the meaning set forth in Section 5.1.

“Co-Sale Notice” shall have the meaning set forth in Section 5.1.

“Debtor” means Motors Liquidation Company, a Delaware corporation formerly known
as General Motors Corporation.

“DGCL” means the Delaware General Corporation Law, as amended from time to time.

“Drag-Along Buyer” shall have the meaning set forth in Section 5.2.

“Electing Holder” shall have the meaning set forth in Section 5.2.

“Equity Registration Rights Agreement” means the Equity Registration Rights
Agreement, dated as of the date hereof, by and among the Corporation, the VEBA,
UST, Canada and Debtor.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

“Executive Officer” means any officer who (i) is subject to Section 16(a) of the
Exchange Act or (ii) would be subject to Section 16(a) of the Exchange Act if
the Common Stock was registered under Section 12 of the Exchange Act.

“Fiscal Year” means the fiscal year of the Corporation. Each Fiscal Year shall
commence on the day immediately following the last day of the immediately
preceding Fiscal Year.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time, consistently applied and maintained
throughout the applicable periods both as to classification of items and
amounts.

“Government Holders” means UST and Canada.

“Governmental Approval” means any Consent of, with or to any Governmental
Authority, and includes any applicable waiting periods associated with any
Governmental Approvals.

“Governmental Authority” means any United States or non-United States federal,
provincial, state or local government or other political subdivision thereof,
any entity, authority, agency or body exercising executive, legislative,
judicial, regulatory or administrative functions of any such government or
political subdivision, and any supranational organization of sovereign states
exercising such functions for such sovereign states.

 

3



--------------------------------------------------------------------------------

“Governmental Order” means any Order, stipulation, agreement, determination or
award entered or issued by or with any Governmental Authority and binding on a
Person.

“Group” has the meaning given to such term in Section 13(d)(3) of the Exchange
Act.

“Holder” or “Holders” means, individually or collectively as the context may
require, UST, Canada, and the VEBA.

“Independent” shall have the meaning set forth in Section 2.2(b).

“Initial Shares” means, with respect to any Holder, that number of shares of
Common Stock, set forth opposite such Holder’s name on Annex I hereto.

“IPO” means the earlier to occur of (i) the initial public offering of the
Common Stock, (whether such offering is primary or secondary) that is
underwritten by a nationally recognized investment bank, pursuant to an
effective registration statement filed under the Securities Act (other than a
registration effected solely to implement an employee benefit plan or a
transaction to which Rule 145 under the Securities Act is applicable, or a
registration statement on Form S-4, Form S-8 or a successor to one of those
forms) or (ii) the later of (A) the date on which a Corporation registration
statement filed under Section 12(b) or 12(g) of the Exchange Act shall have been
declared effective by the SEC or otherwise become effective under the Exchange
Act and (B) the date of distribution of the shares of Common Stock Beneficially
Owned by Debtor pursuant to its plan of reorganization.

“IPO Date” means the effective date of the registration statement relating to
the IPO.

“Joint Slate Procedure” shall mean the following process by which the Government
Holders select nominees for directors: In the event that UST intends to propose
a slate of candidates for election (whether at an annual meeting of the
Corporation’s stockholders, a special meeting of the Corporation’s stockholders
called for the purpose of electing directors of the Corporation or at any
adjournment or postponement thereof), UST shall provide Canada with written
notice of its intent to propose a competing slate of candidates, in the case of
an annual meeting, not less than 150 days prior to the one-year anniversary of
the date of the annual meeting held in the prior year (or no later than
January 2, 2010 in the case of the Corporation’s initial annual meeting), and,
in the case of a special meeting, not more than five days after notice of the
meeting was first mailed to the Government Holders, in the case of a special
meeting; provided that in either case UST shall use commercially reasonable
efforts to give Canada as much advance notice of its intent to propose a
competing slate of candidates as reasonably possible. Within ten Business Days,
in the case of an annual meeting, and five days, in the case of a special
meeting, of receiving UST’s written notice, Canada shall indicate in writing to
UST whether or not Canada intends to participate in the slate. If Canada
provides written notice of its intent to participate, such notice must include a
list of Canada’s nominees. The number of nominees that Canada may select shall
be determined based on Canada’s proportional ownership interest in shares of
Common Stock Beneficially Owned by the Government Holders in the aggregate at
the time of such nominee selection. If Canada provides timely written notice of
its

 

4



--------------------------------------------------------------------------------

intent to participate (including a list of its nominees), each Government Holder
agrees to vote “for” the joint slate of candidates nominated by the Government
Holders. If Canada does not provide timely written notice of its intent to
participate (including a list of its nominees) or notifies UST that it does not
wish to participate, UST may propose a slate of candidates for election composed
entirely of its own nominees, but Canada is under no obligation to vote “for”
the candidates nominated by UST. Neither Government Holder shall propose a slate
of candidates, or any individual candidate, for election other than in
compliance with this Joint Slate Procedure.

“Law” means any and all applicable United States or non-United States federal,
provincial, state or local laws, rules, regulations, directives, decrees,
treaties, statutes, provisions of any constitution and principles (including
principles of common law) of any Governmental Authority, as well as any
applicable Governmental Order.

“Merger” shall have the meaning set forth in the Recitals.

“New UST Director” shall have the meaning set forth in Section 2.2(a)(i).

“Nominee” shall have the meaning set forth in Section 4.4.

“Non-Electing Holders” shall have the meaning set forth in Section 5.2.

“Operating Company” shall have the meaning set forth in the Preamble.

“Operating Company Stockholders Agreement” shall have the meaning set forth in
the Recitals.

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental Authority, whether temporary, preliminary or permanent.

“Owned Shares” means UST Owned Shares, the Canada Owned Shares, and the VEBA
Owned Shares, as applicable.

“Permitted Transferees” shall mean for each Holder, any Affiliate of such
Holder.

“Person” means any individual, partnership, firm, corporation, association,
trust, unincorporated organization, joint venture, limited liability company,
Governmental Authority or other entity.

“Preemptive Rights Period” shall have the meaning set forth in Section 5.3.

“Preemptive Rights Shares” shall have the meaning set forth in Section 5.3.

“Proxy” or “Proxies” has the meaning given to such term in Rule 14a-1 of the
Exchange Act.

“SEC” means the United States Securities and Exchange Commission.

 

5



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Selling Holder” shall have the meaning set forth in Section 5.1

“Sold Shares” shall have the meaning set forth in Section 5.1.

“Transfer” means, directly or indirectly, to sell, transfer, distribute, assign,
pledge, hedge, encumber, hypothecate or similarly dispose of, or to enter into
any contract, option or other arrangement or understanding with respect to the
sale, transfer, distribution, assignment, pledge, hedge, encumbrance,
hypothecation or similar disposition with or without consideration, voluntarily
or by operation of Law.

“UAW” means the International Union, United Automobile, Aerospace and
Agricultural Implement Workers of America.

“UST” shall have the meaning set forth in the Preamble.

“UST Owned Shares” means the shares of Common Stock Beneficially Owned by UST as
of the relevant time.

“UST Secured Credit Agreement” means the Second Amended and Restated Secured
Credit Agreement, dated as of August 12, 2009, as may be amended from time to
time, by and among the Operating Company, as the initial borrower, the
Guarantors (as defined therein), and UST, as the lender.

“VEBA” shall have the meaning set forth in the Preamble.

“VEBA Nominee” shall have the meaning set forth in Section 2.3.

“VEBA Owned Shares” shall have the meaning set forth in Section 4.3.

“VEBA Secured Note Agreement” means the Amended and Restated Secured Note
Agreement, dated as of August 14, 2009, as may be amended from time to time, by
and among the Operating Company, as the initial issuer, the Guarantors (as
defined therein), and the VEBA, as the noteholder.

“Voting Securities” means securities of the Corporation, including the Common
Stock, with the power to vote with respect to the election of directors of the
Corporation generally and all securities convertible into or exchangeable for
securities of the Corporation with the power to vote with respect to the
election of directors of the Corporation generally.

“Warrant” shall have the meaning set forth in the Recitals.

Section 1.2 Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without

 

6



--------------------------------------------------------------------------------

limitation,” unless the context expressly provides otherwise. All references
herein to Articles, Sections, paragraphs, subparagraphs or clauses shall be
deemed references to Articles, Sections, paragraphs, subparagraphs or clauses of
this Agreement, unless the context requires otherwise. Unless otherwise
specified, the words “this Agreement,” “herein,” “hereof,” “hereto” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular provision of this Agreement. The word “extent” in the
phrase “to the extent” shall mean the degree to which a subject or other thing
extends, and such phrase shall not mean simply “if.” Unless expressly stated
otherwise, any Law defined or referred to herein means such Law as from time to
time amended, modified or supplemented, including by succession of comparable
successor Laws and references to all attachments thereto and instruments
incorporated therein.

ARTICLE II

BOARD OF DIRECTORS

Section 2.1 Size of Initial Board. The Board shall initially consist of thirteen
(13) directors. The number of directors may be changed only by vote of the Board
in accordance with the charter, certificates of designations and bylaws of the
Corporation.

Section 2.2 Composition of Board. (a) The initial members of the Board shall be
constituted as follows:

(i) the Board agrees to nominate and the Holders agree to take all action to
cause the election or appointment of ten (10) directors designated by UST, no
more than five of whom shall have been directors of the Debtor immediately prior
to July 10, 2009, provided that all directors who have not been directors of the
Debtor immediately prior to July 10, 2009 (such directors, the “New UST
Directors”) shall be Independent, or if any New UST Director is not Independent,
UST and Canada shall consult with each other in good faith prior to the election
or appointment of such non-Independent New UST Director;

(ii) the Board agrees to nominate and the Holders agree to take all action to
cause the election or appointment of one director designated by Canada (the
“Canada Director”), which Canada Director shall be Independent, or if such
Canada Director is not Independent, UST and Canada shall consult with each other
in good faith prior to the election or appointment of such non-Independent
Canada Director;

(iii) the Board agrees to nominate and the Holders agree to take all action to
cause the election or appointment of one director designated by the VEBA with
the prior written consent of the UAW (which director shall be Independent or, if
not Independent, approved by UST, which approval shall not be unreasonably
withheld); and

(iv) the Board agrees to nominate and the Holders agree to take all action to
cause the election or appointment of the Chief Executive Officer as a director
of the Corporation.

 

7



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary herein, the Holders agree that at
all times prior to the termination of this Agreement, at least two-thirds of the
directors of the Corporation shall be required to be determined by the Board to
be independent of the Corporation within the meaning of Rule 303A.02 of New York
Stock Exchange Listed Company Manual (or any successor provision)
(“Independent”), whether or not any of the shares of Common Stock are then
listed on the New York Stock Exchange.

(c) The nominees to stand for election at any time at which the Corporation’s
stockholders shall have the right to, or shall, vote for or consent in writing
to the election of directors of the Corporation (whether at an annual meeting of
the Corporation’s stockholders, a special meeting of the Corporation’s
stockholders called for the purpose of electing directors of the Corporation or
at any adjournment or postponement thereof) shall be nominated by the Board in
accordance with the bylaws of the Corporation and Sections 2.3 and 2.4 hereof.

Section 2.3 Agreement to Nominate VEBA Nominee. So long as the VEBA holds at
least 50% of its Initial Shares, at any time at which the Corporation’s
stockholders shall have the right to, or shall, vote for or consent in writing
to the election of directors of the Corporation (whether at an annual meeting of
the Corporation’s stockholders, a special meeting of the Corporation’s
stockholders called for the purpose of electing directors of the Corporation or
at any adjournment or postponement thereof), then, and in each such event, the
VEBA shall have the right to designate one nominee, which designation shall be
subject to the prior written consent of the UAW and if the designated nominee is
not Independent, to the prior written consent of UST, which consent of UST shall
not be unreasonably withheld (the “VEBA Nominee”), to serve as a director.

(a) From and after the date hereof to and including the IPO Date, the Board
agrees to nominate and the Holders agree to appoint such director.

(b) From and after the IPO Date, if the Board shall approve such nominee (such
approval not to be unreasonably withheld) the Board shall (i) nominate the VEBA
Nominee to be elected a member of the Board and (ii) include the VEBA Nominee in
any proxy statement and related materials used by the Corporation in respect of
the election to which such nomination pertains. In the event that the Board does
not approve such nominee (or any subsequent nominee), the VEBA shall have the
right to designate a replacement VEBA Nominee (and further replacement nominees
for any subsequent nominees), which nominee shall be subject to the prior
written consent of the UAW, who shall be subject to approval of the Board in
accordance with this Section 2.3.

Section 2.4 Agreement to Nominate Canada Nominee. (a) So long as Canada holds at
least 50% of its Initial Shares, at any time at which the Corporation’s
stockholders shall have the right to, or shall, vote for or consent in writing
to the election of directors of the Corporation (whether at an annual meeting of
the Corporation’s stockholders, a special meeting of the Corporation’s
stockholders called for the purpose of electing directors of the Corporation or
at each adjournment or postponement thereof), then, and in each such event, from
and after the date hereof to and including the IPO Date, Canada shall have the
right to designate one nominee, which nominee shall be Independent (the “Canada
Nominee”) (or if such Canada Nominee is not Independent, UST and Canada shall
consult with each other in good faith prior to the election or

 

8



--------------------------------------------------------------------------------

appointment of such non-Independent Canada Nominee), to serve as a director and
the Board agrees to nominate and the Holders agree to appoint such director;
provided, however, that the right of Canada to designate a Canada Nominee at any
election pursuant to this Section 2.4 shall only apply in the event that if
Canada were not to designate a Canada Nominee at such election, no member of the
Board after such election would have been a Canada Nominee. In the event that
the Board nominates a former Canada Nominee for re-election not pursuant to a
designation by Canada with respect to such election, such former Canada Nominee
shall not be considered a Canada Nominee for the purpose of determining Canada’s
right to designate a nominee at such election.

ARTICLE III

CERTAIN COVENANTS AND RESTRICTIONS

Section 3.1 Initial Public Offering. The Government Holders shall use their
reasonable best efforts to exercise their demand registration rights under the
Equity Registration Rights Agreement and cause an IPO to occur no later than
July 10, 2010, unless the Corporation is already taking steps and proceeding
with reasonable diligence to effect an IPO.

Section 3.2 Reserved.

Section 3.3 Transfer Restrictions. Subject to the restrictions set forth in this
Section 3.3 (which restrictions shall not apply with respect to sales made in an
underwritten offering pursuant to a registration statement of the Corporation),
the Holders shall have the right to Transfer all or any portion of their
respective Owned Shares, subject to compliance with applicable law.

(a) Without the prior written consent of the Board, no Holder shall Transfer any
shares of Common Stock or any options or warrants to acquire Common Stock, or
any interest therein, to any one Person or Group if such Person or Group
Beneficially Owns or would as a result of such Transfer Beneficially Own (to the
knowledge of the Holder after reasonable inquiry) in excess of 10% of the Common
Stock. Notwithstanding the foregoing, any Holder may Transfer any or all of its
shares of Common Stock or any options or warrants to acquire Common Stock to any
Permitted Transferee or pursuant to an exchange offer, a tender offer (or a
request for invitation for tenders to the extent not prohibited pursuant to
Section 3.3(b)), merger or consolidation.

(b) Without the prior written consent of the Board, no Holder shall Transfer any
shares of Common Stock or any options or warrants to acquire Common Stock to any
automotive vehicle manufacturer or any Affiliate thereof; provided, however,
that the VEBA, UST, Canada and their respective Permitted Transferees (which
shall not include Chrysler Group LLC or any Affiliate thereof) shall not be
regarded as Affiliates of Chrysler Group LLC for purposes of this provision.

(c) No Transfer of any shares of Common Stock or any options or warrants to
acquire Common Stock in violation of this Agreement or in violation of any
restrictive legend on the Common Stock certificates of any Holder shall be made
or recorded on the books of the Corporation and any such Transfer shall be void
and of no effect.

 

9



--------------------------------------------------------------------------------

(d) Upon the Corporation’s request, any Holder shall promptly notify the
Corporation in writing of the number of shares of Common Stock then Beneficially
Owned by such Holder.

Section 3.4 Restrictions on Certain Corporate Actions. From and after the date
hereof to the IPO Date, the Corporation agrees that, so long as Canada
Beneficially Owns at least 5% of the aggregate number of shares of Common Stock
then issued and outstanding, without the prior written consent of Canada, the
Corporation will not take any action to effectuate any of the following:

(a) a sale of all or substantially all of the assets of the Corporation (by
merger or otherwise);

(b) any voluntary liquidation, dissolution or winding up of the Corporation; or

(c) an issuance of Common Stock at a price per share less than fair market
value, as determined in good faith by the Board of Directors (other than
pursuant to an employee benefit plan).

Section 3.5 Certificate Legends. Each Holder covenants and agrees that it will
cooperate with the Corporation and take all action necessary to ensure that each
certificate representing such Holder’s shares of Common Stock and the Warrant
shall conspicuously bear a legend in substantially the following form in
addition to any other legend that may be required by the Corporation:

THIS INSTRUMENT IS ISSUED SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER
PROVISIONS OF A STOCKHOLDERS AGREEMENT, DATED OCTOBER 15, 2009, AMONG THE ISSUER
OF THESE SECURITIES AND THE INVESTORS REFERRED TO THEREIN, COPIES OF WHICH ARE
ON FILE WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT MAY NOT
BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY
SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.

ARTICLE IV

VOTING AGREEMENT

Section 4.1 Government Holder Participation to Establish Quorum. From and after
the date hereof to and including the date of termination of this Agreement with
respect to each Government Holder in accordance with Section 6.2, at any meeting
(whether annual or special and each adjournment or postponement thereof) of the
Corporation’s stockholders, however called, to the extent required to establish
a quorum at such meeting, such Government Holder will appear at such meeting or
otherwise cause all shares of Common Stock Beneficially Owned by such Government
Holder as of the relevant time to be counted as present thereat for purposes of
calculating a quorum.

 

10



--------------------------------------------------------------------------------

Section 4.2 Government Holder Agreement to Vote. Each Government Holder hereby
irrevocably and unconditionally agrees that:

(a) from and after the date hereof to and including the earlier to occur of
(i) the IPO Date or (ii) the date of termination of this Agreement with respect
to such Government Holder in accordance with Section 6.2, at any meeting
(whether annual or special and each adjournment or postponement thereof) of the
Corporation’s stockholders, however called, or in connection with any proposed
action by written consent of the Corporation’s stockholders, such Government
Holder may vote or cause to be voted (including by written consent, if
applicable) its Owned Shares on each matter presented to the stockholders of the
Corporation, including the election of directors, in such manner as such
Government Holder determines (i.e., “for,” “against,” “withheld” or otherwise),
provided that each Government Holder agrees to vote “for” any VEBA Nominee or
Canada Nominee standing for election in accordance with Section 2.3 and
Section 2.4, respectively;

(b) from and after the IPO Date to and including the date of termination of this
Agreement with respect to such Government Holder in accordance with Section 6.2,
at any meeting (whether annual or special and each adjournment or postponement
thereof) of the Corporation’s stockholders, however called, such Government
Holder shall not vote and shall cause its Owned Shares not to be voted,
provided, however, that such Government Holder shall be permitted to vote or
cause to be voted its Owned Shares:

(i) in a vote with respect to any removal of directors only “for,” “against” or
“withhold” with respect to such removal;

(ii) in a vote with respect to any election of directors of the Corporation
(whether at an annual meeting of the Corporation’s stockholders, a special
meeting of the Corporation’s stockholders called for the purpose of electing
directors of the Corporation or at any adjournment or postponement thereof) only
“for,” “against” or “withhold” with respect to the election of any candidates or
directors, as the case may be, that are (A) nominated by the Board,
(B) nominated by third parties, or (C) nominated by either Government Holder
pursuant to the Joint Slate Procedure, provided that each Government Holder
agrees to vote “for” the nominees jointly nominated pursuant to the Joint Slate
Procedure, and provided further, that each Government Holder agrees to vote
“for” any VEBA Nominee standing for election in accordance with Section 2.3;

(iii) in a vote with respect to any Change of Control to be voted on by the
Corporation’s stockholders, “for” or “against” such Change of Control
transaction;

(iv) in a vote with respect to any amendment or modification to the Certificate
of Incorporation or bylaws of the Corporation which would or may effect any of
the matters set forth in Section 4.2(b)(i), (ii) or (iii), “for” or “against”
such amendment or modification; and

(v) on each other matter presented to the stockholders of the Corporation,
solely to the extent that the vote of the Government Holder is required for the

 

11



--------------------------------------------------------------------------------

stockholders to take action at a meeting at which a quorum is present, in the
same proportionate manner (either “for,” “against,” “withheld” or otherwise) as
the holders of Common Stock (other than UST, Canada, the VEBA and its Affiliates
and the directors and Executive Officers of the Corporation) that were present
and entitled to vote on such matter voted in connection with each such matter.

Section 4.3 VEBA Agreement to Vote. Notwithstanding anything else contained in
this Agreement, the VEBA hereby irrevocably and unconditionally agrees that from
and after the date hereof and to and including the date of termination of this
Agreement with respect to the VEBA in accordance with Section 6.2, at any
meeting (whether annual or special and each adjournment or postponement thereof)
of the Corporation’s stockholders, however called, or in connection with any
proposed action by written consent of the Corporation’s stockholders, the VEBA
will (i) appear at such meeting or otherwise cause all shares of Common Stock
Beneficially Owned by the VEBA as of the relevant time (“VEBA Owned Shares”) to
be counted as present thereat for purposes of calculating a quorum and (ii) vote
or cause to be voted (including by written consent, if applicable) such VEBA
Owned Shares on each matter presented to the stockholders of the Corporation in
the same proportionate manner (either “for,” “against,” “withheld” or otherwise)
as (x) in the case of any proposed stockholder action at a meeting of the
Corporation’s stockholders, the holders of Common Stock (other than the VEBA and
its Affiliates, and the directors and Executive Officers of the Corporation)
that were present and entitled to vote on such matter voted in connection with
each such matter and (y) in the case of any proposed stockholder action by
written consent taken prior to an IPO, all the holders of Common Stock (other
than the VEBA and its Affiliates, and the directors and Executive Officers of
the Corporation) consented or did not consent in connection with each such
matter.

Section 4.4 Irrevocable Proxy. This Section 4.4 is effective from and after the
IPO Date to and including the date of termination of this Agreement. Each of
UST, Canada and the VEBA hereby revokes any and all previous Proxies or similar
rights granted with respect to its Owned Shares. Subject to the last two
sentences of this Section 4.4, upon the request of the Corporation and subject
to applicable Law, each of UST, Canada and the VEBA shall, or shall use its
reasonable best efforts to cause any Person serving as the nominee (each, a
“Nominee”) of such Holder with respect to its Owned Shares to, irrevocably
appoint the Corporation or its designee as its proxy to vote (or cause to be
voted) its Owned Shares in accordance with Section 4.2(b)(v) or Section 4.3
hereof (as applicable). Such Proxy shall be irrevocable and coupled with an
interest. In the event that any such Nominee for any reason fails to irrevocably
appoint the Corporation or its designee as UST’s, Canada’s or the VEBA’s Proxy
in accordance with this Section 4.4, such Holder shall cause such Nominee to
vote its Owned Shares in accordance with Section 4.2(b)(v) or Section 4.3 hereof
(as applicable). In the event that UST, Canada, the VEBA or any of their
respective Nominees fails for any reason to vote its Owned Shares in accordance
with the applicable requirements of Section 4.2(b)(v) or Section 4.3 hereof (as
applicable), then the Corporation or its designee shall have the right to vote
such Holder’s Owned Shares (and withdraw any previous vote) in accordance with
Section 4.2(b)(v) or Section 4.3 hereof (as applicable). Subject to applicable
Law, the vote of the Corporation or its designee shall control in the event of
any conflict between the vote by the Corporation or its designee of UST’s,
Canada’s or the VEBA’s Owned Shares and a vote by such Holder (or any Nominee on
behalf of such Holder) of its Owned Shares. Notwithstanding the foregoing, the

 

12



--------------------------------------------------------------------------------

proxy granted by UST, Canada, the VEBA or any of their respective Nominees shall
be automatically revoked upon termination of this Agreement with respect to such
Holder in accordance with its terms.

Section 4.5 Inconsistent Voting Agreements. Each of UST, Canada and the VEBA
hereby agrees that it shall not enter into any agreement, contract or
understanding with any Person (prior to the termination of this Agreement with
respect to such Holder) directly or indirectly to vote, grant a Proxy or power
of attorney or give instructions with respect to the voting of such its Owned
Shares in any manner that is inconsistent with this Agreement.

ARTICLE V

OTHER AGREEMENTS

Section 5.1 Tag-Along Rights. (a) If at any time prior to the IPO, UST (for
purposes of this Section 5.1, the “Selling Holder”) desires to sell any or all
of its shares of Common Stock (other than a Transfer to a Permitted Transferee),
each of VEBA and Canada (for purposes of this Section 5.1, the “Co-Sale
Holders”) which is not then in breach of this Agreement shall have the right to
include a number of such Co-Sale Holder’s shares of Common Stock in such
contemplated sale, at the same price per share and upon the same terms and
conditions to be paid and given to the Selling Holder, equal to the product
(rounded up to the nearest whole number) obtained by multiplying (i) the maximum
number of shares of Common Stock that can be included in the contemplated sale
and (ii) a fraction (A) the numerator of which is equal to the number of shares
of Common Stock held by such Co-Sale Holder and (B) the denominator of which is
equal to the number of shares of Common Stock held, in the aggregate, by the
Selling Holder and all Co-Sale Holders which elect to include their shares of
Common Stock in such sale, in each case exclusive of any shares of Common Stock
that are subject to a previously executed binding sale agreement.

(b) The Selling Holder shall give notice to each of the Co-Sale Holders of each
proposed sale giving rise to the rights of the Co-Sale Holders set forth in
Section 5.1(a) at least 20 Business Days prior to the proposed consummation of
any such sale, setting forth the number of shares of Common Stock proposed to be
so sold (the “Sold Shares”), the name and address of the proposed transferee or
transferees, the proposed amount and form of consideration and the terms and
conditions of payment offered by such proposed transferee or transferees, and a
representation that the proposed transferee or transferees have been informed of
the rights of co-sale provided for in this Section 5.1 (the “Co-Sale Notice”).
The rights of co-sale provided pursuant to this Section 5.1 must be exercised by
any Co-Sale Holder within ten Business Days following receipt of the notice
required by the preceding sentence, by delivery of a written notice to the
Selling Holder indicating such Co-Sale Holder’s desire to exercise its rights
and specifying the number of shares of Common Stock (up to the maximum number of
shares of Common Stock as provided in Section 5.1(a)). If the proposed
transferee or transferees fail to purchase shares of Common Stock from any
Co-Sale Holder that has properly exercised its rights of co-sale under
Section 5.1(a) on the terms specified above, then the Selling Holder shall not
be permitted to make the proposed sale. If none of the Co-Sale Holders gives
such notice prior to the expiration of the ten Business Day period for giving
such notice, then the Selling Holder may sell the Sold Shares to any Person on
terms and conditions that are no more favorable to the Selling Holder than those
set forth in the Co-Sale Notice at any time within a period ending on

 

13



--------------------------------------------------------------------------------

the later to occur of (x) 120 days following the expiration of such period for
giving notice or (y) if a definitive agreement to sell the Sold Shares is
entered into by the Selling Holder within such 120-day period, the date on which
all applicable approvals and consents of Governmental Authorities with respect
to such proposed sale have been obtained and any applicable waiting period under
Law have expired or been terminated. If the Selling Holder has not consummated
the proposed sale within the time period set forth in the immediately preceding
sentence, then the Selling Holder shall not sell any such shares of Common Stock
without again complying with this Section 5.1.

(c) If any of the Co-Sale Holders exercise their rights under Section 5.1(a),
the closing of the purchase of the shares of Common Stock with respect to which
such rights have been exercised shall take place concurrently with the closing
of the sale of the Selling Holder’s interests.

(d) The provisions of this Section 5.1 shall not apply to any proposed sale by
any Holder effected pursuant to the demand registration or piggyback provisions
of the Equity Registration Rights Agreement.

Section 5.2 Drag-Along Rights.

(a) At any time prior to the IPO, if UST (for purposes of this Section 5.2, the
“Electing Holder”), determines to sell, in a single transaction or a series of
related transactions, to an independent third party or parties (the “Drag-Along
Buyer”), greater than 25% of the Initial Shares of Common Stock held by the
Electing Holder, the Electing Holder may require each of the VEBA and Canada
(the “Non-Electing Holders”) to sell or cause to be sold up to a number of their
shares of Common Stock as of such date in such transaction (by merger or
otherwise), equal to the product (rounded up to the nearest whole number)
obtained by multiplying (i) the maximum number of shares of Common Stock to be
included in the contemplated sale and (ii) a fraction (A) the numerator of which
is equal to the number of shares of Common Stock held by such Non-Electing
Holder and (B) the denominator of which is equal to the number of shares of
Common Stock held, in the aggregate, by the Electing Holder and all Non-Electing
Holders, to the Drag-Along Buyer, for the same consideration per share of Common
Stock and on the same terms and conditions as the Electing Holder, subject to
the provisions of this Section 5.2 (the “Compelled Sale”) and to take such other
actions with respect thereto as set forth in Section 5.2(b) below.

(b) The Corporation, if instructed in writing by the Electing Holder, shall send
written notice (the “Compelled Sale Notice”) of the exercise of the rights
pursuant to this Section 5.2 to each of the Non-Electing Holders setting forth
the consideration per share of Common Stock to be paid pursuant to the Compelled
Sale and the other terms and conditions of the transaction. Each Non-Electing
Holder, upon receipt of the Compelled Sale Notice, will be obligated to
(i) except in the case of the VEBA, vote its shares of Common Stock in favor of
such Compelled Sale at any meeting of stockholders of the Corporation called to
vote on or approve such Compelled Sale (or any written consent solicited for
such purpose), (ii) sell the requisite number of its shares of Common Stock, and
participate in the Compelled Sale and (iii) otherwise take all necessary action,
including, without limitation, expressly waiving any dissenter’s rights or
rights of appraisal or similar rights, providing access to documents and

 

14



--------------------------------------------------------------------------------

records of the Corporation, entering into an agreement reflecting the terms of
the Compelled Sale (although Non-Electing Holders shall not be required to
provide representations, warranties and indemnities other than concerning each
such Holder’s valid ownership of its shares of Common Stock free of all liens,
and each such Holder’s authority, power and right to enter into and consummate
the Compelled Sale without violating any other agreement), surrendering
certificates or other instruments representing the shares of Common Stock, duly
authorized for transfer or accompanied by a duly executed stock power,
cooperating in obtaining any applicable Governmental Approval and otherwise to
cause the Corporation to consummate such Compelled Sale. Any such Compelled Sale
Notice may be rescinded by the Electing Holder at any time prior to the
execution of any agreement with respect to a Compelled Sale by delivering
written notice thereof to the Corporation and all of the Non-Electing Holders.

(c) The obligations of the Non-Electing Holders pursuant to this Section 5.2 are
subject to the satisfaction of the following conditions:

(i) in the event that the Non-Electing Holders are required to provide the
representations, warranties or indemnities in connection with the Compelled Sale
described in Section 5.2(b) above, then, each such Holder (A) will not be liable
for more than the lesser of (x) its pro rata share of such indemnification
payments (based upon the total consideration received by such Holder divided by
the total consideration received by all sellers in such Compelled Sale) and
(y) the total proceeds actually received by such Holder as consideration for its
shares of Common Stock in such Compelled Sale, and (B) such liability shall be
several and not joint with any other Person; and

(ii) if any Holder is given an option as to the form and amount of consideration
to be received, each other Holder shall be given the same option.

(d) Each Holder shall be obligated to pay his, her or its pro rata share of the
expenses incurred in connection with a consummated Compelled Sale (based upon
the total consideration received by such Holder divided by the total
consideration received by all sellers in such Compelled Sale) to the extent such
costs are incurred for the benefit of all Holders and are not otherwise paid by
the Corporation or the acquiring party (costs incurred by or on behalf of a
Holder for his, her or its sole benefit will not be considered costs of the
transaction hereunder).

(e) If any Holder fails to sell to the Drag-Along Buyer its shares of Common
Stock to be sold pursuant to this Section 5.2, each Holder agrees that the Board
shall cause such shares of Common Stock to be sold to the Drag-Along Buyer on
the Corporation’s books in consideration of the purchase price, and such
Drag-Along Holder’s pro rata portion of the purchase price may be held in
escrow, without interest, until such time as he, she or it takes such actions as
the Board may reasonably request in connection with the transaction.

Section 5.3 Preemptive Rights.

(a) At any time prior to the IPO (and not including the IPO itself), the
Corporation shall not issue any shares of Common Stock unless, prior to such
issuance, the Corporation offers such shares of Common Stock to each Holder at
the same price per share and upon the same terms and conditions.

 

15



--------------------------------------------------------------------------------

(b) Not less than 20 Business Days prior to the closing of such offering (the
“Preemptive Rights Period”), the Corporation shall send a written notice to each
Holder stating the number of shares of Common Stock to be offered (the
“Preemptive Rights Shares”), the proposed closing date and the price and terms
on which it proposes to offer such shares of Common Stock.

(c) Within 10 Business Days after the receipt of the notice pursuant to
Section 5.3(b), each Holder may elect, by written notice to the Corporation to
purchase shares of Common Stock of the Corporation, at the price and on the
terms specified in such notice, up to an amount equal to the product obtained by
multiplying (x) the total number of shares of Common Stock to be issued by (y) a
fraction, (A) the numerator of which is the number of shares of Common Stock
held by such Holder and (B) the denominator of which is the number of total
outstanding shares of Common Stock.

(d) The closing of any such purchase of shares of Common Stock by such Holder
pursuant to this Section 5.3(d) shall occur concurrently with the closing of the
proposed issuance, as applicable, subject to adjustment to obtain any necessary
Governmental Approval.

(e) Upon the expiration of the Preemptive Rights Period, the Corporation shall
be entitled to sell such Preemptive Rights Shares that the Holders have not
elected to purchase for a period ending 120 days following the expiration of the
Preemptive Rights Period on terms and conditions not materially more favorable
to the purchasers thereof than those offered to the Holders. Any Preemptive
Rights Shares to be sold by the Corporation following the expiration of such
period must be reoffered to the Holders pursuant to the terms of this
Section 5.3 or if any such agreement to Transfer is terminated.

(f) The provisions of this Section 5.3 shall not apply to the following
issuances of shares of Common Stock:

(i) incentive shares of Common Stock issued to or for the benefit of employees,
officers, directors and other service providers of or to the Corporation or any
subsidiary of the Corporation in accordance with the terms hereof or any
applicable incentive plan of the Corporation;

(ii) securities issued upon conversion of convertible or exchangeable securities
(including warrants) of the Corporation or any of its subsidiaries that are
outstanding as of the date of this Agreement or were not issued in violation of
this Section 5.3; and

(iii) a subdivision of shares of Common Stock (including any share distribution
or split), any combination of shares of Common Stock (including any reverse
share split), shares issued as a dividend or other distribution on the shares of
Common Stock or any recapitalization, reorganization, reclassification or
conversion of the Corporation or any of its subsidiaries.

 

16



--------------------------------------------------------------------------------

Section 5.4 Information Rights.

(a) For so long as UST Beneficially Owns at least ten percent (10%) of the
aggregate number of shares of Common Stock then issued and outstanding, the
Corporation shall deliver to UST:

(i) all financial statements, budgets, reports, liquidity statements, materials,
data and other information required to be delivered to UST pursuant to Section 5
of the UST Secured Credit Agreement (provided that, if and for so long as the
Corporation has complied with the applicable covenants under Section 5 of the
UST Secured Credit Agreement, the Corporation shall be deemed to have satisfied
this Section 5.4(a)(i));

(ii) a monthly report in form and substance reasonably satisfactory to UST, the
contents of which shall be reasonably specified by UST to the Corporation from
time to time;

(iii) from time to time such other information regarding the financial
condition, operations, or business of the Corporation as UST may reasonably
request; and

(iv) copies of all other information that the Corporation delivers to the
Debtor, in its capacity as a shareholder of the Corporation.

provided that, for so long as Canada Beneficially Owns at least ten percent
(10%) of the aggregate number of shares of Common Stock then issued and
outstanding, the Corporation shall deliver to Canada copies of all information
that the Corporation delivers to UST pursuant to Section 5.4(a)(i), (ii),
(iii) and (iv) hereof.

(b) Prior to the IPO Date, the Corporation shall deliver to the VEBA (whether or
not the notes issued pursuant to the VEBA Secured Note Agreement are then
outstanding):

(i) all financial statements, budgets, reports, liquidity statements, materials,
data and other information required to be delivered to the VEBA pursuant to
Section 5.1 of the VEBA Secured Note Agreement (provided that, if and for so
long as the Corporation has complied with the applicable covenants under
Section 5.1 of the VEBA Secured Note Agreement, the Corporation shall be deemed
to have satisfied this Section 5.4(b)(i)); and

(ii) copies of all other information that the Corporation delivers to the
Debtor, in its capacity as a shareholder of the Corporation.

ARTICLE VI

MISCELLANEOUS

Section 6.1 Notices. Any notice, request, instruction, consent, document or
other communication required or permitted to be given under this Agreement shall
be in writing and shall be deemed to have been sufficiently given or served for
all purposes (a) upon delivery when personally delivered; (b) on the later of
the scheduled delivery date or the first Business Day following such delivery
date (if scheduled for delivery on a day that is not a Business Day) after
having been sent by a nationally or internationally recognized overnight courier
service (charges

 

17



--------------------------------------------------------------------------------

prepaid); (c) at the time received when sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) at the time when confirmation
of successful transmission is received (or the first Business Day following such
receipt if the date of such receipt is not a Business Day) if sent by facsimile,
in each case, to the recipient at the address or facsimile number, as
applicable, indicated below:

 

If to the Corporation or the Operating Company:    General Motors Holding
Company (to be renamed General Motors Company)    300 Renaissance Center   
Detroit, MI 48265-3000    482-C25-A36    Attention: Anne T. Larin    Fax: (248)
267-4331    with a copy to:    Cadwalader, Wickersham & Taft LLP    One World
Financial Center    New York, New York 10281    Attention: John J. Rapisardi   
                 R. Ronald Hopkinson    Fax: (212) 504-6666 If to UST:       The
United States Department of the Treasury    1500 Pennsylvania Avenue, NW   
Washington, D.C. 20220    Attention: Chief Counsel Office of Financial Stability
   Facsimile: (202) 927-9225    Email: OFSChiefCounselNotices@do.treas.gov If to
Canada:       7176384 Canada Inc.    1235 Bay Street, Suite 400    Toronto, ON
M5R 3K4    Attention: Mr. Michael Carter    Fax: (416) 934-5009

 

18



--------------------------------------------------------------------------------

   with a copy to:    Torys LLP    79 Wellington Street, West, Suite 3000   
Toronto, ON M5K 1N2    Attention: Patrice S. Walch-Watson    Fax: (416) 865-7380
   Email: PWalch-Watson@torys.com If to the VEBA:       UAW Retiree Medical
Benefits Trust    P.O. Box 14309    Detroit, MI 48214    Attention: Bob Naftaly
   Fax: (313) 926-4065    with a copy to:    Cleary Gottlieb Steen & Hamilton
LLP    One Liberty Plaza    New York, NY 10006    Attention: Richard S. Lincer
   David I. Gottlieb    Fax: (212) 225-3999

provided, however, if any party shall have designated a different addressee
and/or contact information by notice in accordance with this Section 6.1, then
to the last addressee as so designated.

Section 6.2 Termination. All rights, restrictions and obligations hereunder
shall terminate with respect to a Holder, and this Agreement shall have no
further force and effect upon such Holder, when such Holder Beneficially Owns
less than 2% of the aggregate number of shares of Common Stock then issued and
outstanding; provided, that all rights and obligations under this Article VI
shall continue in perpetuity.

Section 6.3 Authority. Each of the parties hereto represents to the other that
(a) it has the corporate or other organizational power and authority to execute,
deliver and perform this Agreement, (b) the execution, delivery and performance
of this Agreement by it has been duly authorized by all necessary corporate or
organizational action and no such further action is required, (c) it has duly
and validly executed and delivered this Agreement, and (d) this Agreement is a
legal, valid and binding obligation, enforceable against it in accordance with
its terms subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and
general equity principles.

Section 6.4 No Third Party Beneficiaries. This Agreement shall be for the sole
and exclusive benefit of (i) the Corporation and its successors and permitted
assigns, (ii) each Holder (including any trustee thereof) and any other
investment manager or managers acting on behalf of such Holder with respect to
the Common Stock and their respective successors and permitted assigns, and
(iii) the UAW. Nothing in this Agreement shall be construed to give any other
Person any legal or equitable right, remedy or claim under this Agreement.

 

19



--------------------------------------------------------------------------------

Section 6.5 No Personal Liability by the VEBA Signatory. It is expressly
understood and agreed by the parties hereto that this Agreement is being
executed and delivered by the signatory on behalf of the VEBA not individually
or personally but solely in his capacity as Chairman of the Committee of the
VEBA in the exercise of the powers and authority conferred and vested in him in
such capacity and under no circumstances shall the signatory have any personal
liability in an individual capacity in connection with this Agreement or any
transaction contemplated hereby.

Section 6.6 Cooperation. Each party hereto shall take such further action, and
execute such additional documents, as may be reasonably requested by any other
party hereto in order to carry out the purposes of this Agreement.

Section 6.7 Governing Law; Forum Selection. This Agreement shall be governed by
and construed and interpreted in accordance with the laws of the State of
Delaware. Any action or proceeding against the parties relating in any way to
this Agreement may be brought and enforced exclusively in the courts of the
State of New York located in the Borough of Manhattan or (to the extent subject
matter jurisdiction exists therefor) the U.S. District Court for the Southern
District of New York, and the parties irrevocably submit to the jurisdiction of
both courts in respect of any such action or proceeding.

Section 6.8 WAIVER OF JURY TRIAL. EACH PARTY WAIVES THE RIGHT TO A TRIAL BY JURY
IN ANY DISPUTE IN CONNECTION WITH OR RELATING TO THIS AGREEMENT OR ANY MATTERS
DESCRIBED OR CONTEMPLATED HEREIN, AND AGREES TO TAKE ANY AND ALL ACTION
NECESSARY OR APPROPRIATE TO EFFECT SUCH WAIVER.

Section 6.9 Assignment; Successors and Assigns. Neither this Agreement nor any
of the rights, interests or obligations provided by this Agreement may be
assigned by any party (whether by operation of law or otherwise), other than an
assignment to a Permitted Transferee in connection with a Transfer made in
accordance with this Agreement, without the prior written consent of the other
parties, and any such assignment without such prior written consent shall be
null and void. Subject to the preceding sentence and except as otherwise
expressly provided herein, this Agreement shall be binding upon and benefit the
Corporation and each Holder. Except for a Permitted Transferee, no purchaser or
recipient of shares of Common Stock from a Holder shall have any rights under
this Agreement.

Section 6.10 After Acquired Securities. All of the provisions of this Agreement
shall apply to all of the Voting Securities now Beneficially Owned or that may
be issued or Transferred hereafter to any Holder hereto in consequence of any
additional issuance, purchase, exchange or reclassification of any of the Voting
Securities, corporate reorganization, or any other form or recapitalization,
consolidation, merger, share split or share divide, or that are acquired by a
Holder in any other manner.

 

20



--------------------------------------------------------------------------------

Section 6.11 Entire Agreement. This Agreement (together with the Annex) contains
the final, exclusive and entire agreement and understanding of the parties with
respect to the subject matter hereof and thereof and supersedes all prior and
contemporaneous agreements and understandings, whether written or oral, among
the parties with respect to the subject matter hereof and thereof. This
Agreement shall not be deemed to contain or imply any restriction, covenant,
representation, warranty, agreement or undertaking of any party with respect to
the transactions contemplated hereby or thereby other than those expressly set
forth herein or therein, and none shall be deemed to exist or be inferred with
respect to the subject matter hereof.

Section 6.12 Severability. Whenever possible, each term and provision of this
Agreement will be interpreted in such manner as to be effective and valid under
law. If any term or provision of this Agreement, or the application thereof to
any Person or any circumstance, is held to be illegal, invalid or unenforceable,
(a) a suitable and equitable provision shall be substituted therefor in order to
carry out, so far as may be legal, valid and enforceable, the intent and purpose
of such illegal, invalid or unenforceable provision and (b) the remainder of
this Agreement or such term or provision and the application of such term or
provision to other Persons or circumstances shall remain in full force and
effect and shall not be affected by such illegality, invalidity or
unenforceability, nor shall such invalidity or unenforceability affect the
legality, validity or enforceability of such term or provision, or the
application thereof, in any jurisdiction.

Section 6.13 Enforcement of this Agreement. The parties agree that irreparable
damage would occur in the event that any provision of this Agreement were not
performed in accordance with its specific terms or were otherwise breached. It
is accordingly agreed that the parties shall, without the posting of a bond, be
entitled, subject to a determination by a court of competent jurisdiction, to an
injunction or injunctions to prevent any such failure of performance under, or
breaches of, this Agreement, and to enforce specifically the terms and
provisions hereof and thereof, this being in addition to all other remedies
available at law or in equity, and each party agrees that it will not oppose the
granting of such relief on the basis that the requesting party has an adequate
remedy at law.

Section 6.14 Amendment. This Agreement may not be amended, modified or
supplemented except upon the execution and delivery of a written agreement
executed by a duly authorized representative or officer of each of the parties.

Section 6.15 Headings. The descriptive headings of the Articles, Sections and
paragraphs of, and the Annex to, this Agreement are included for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit, modify or affect any of the provisions hereof.

Section 6.16 Counterparts; Facsimiles. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original, and all of which
taken together shall constitute one and the same Agreement. All signatures of
the parties may be transmitted by facsimile or electronic delivery, and each
such facsimile signature or electronic delivery signature (including a pdf
signature) will, for all purposes, be deemed to be the original signature of the
party whose signature it reproduces and be binding upon such party.

 

21



--------------------------------------------------------------------------------

Section 6.17 UST. Notwithstanding anything in this Agreement to the contrary,
UST shall only be bound by this Agreement in its capacity as stockholder and
nothing in this Agreement shall be binding on or create any obligation on the
part of UST in any other capacity or any branch or agency of the United States
Government or subdivision thereof.

Section 6.18 Canada. Notwithstanding anything in this Agreement to the contrary,
Canada shall only be bound by this Agreement in its capacity as stockholder and
nothing in this Agreement shall be binding on or create any obligation on the
part of Canada in any other capacity or any branch or agency of the Canadian
Government or subdivision thereof.

Section 6.19 Time Periods. Unless otherwise specified in this Agreement, an
action required under this Agreement to be taken within a certain number of days
shall be taken within that number of calendar days (and not Business Days);
provided, however, that if the last day for taking such action falls on a day
that is not a Business Day, the period during which such action may be taken
shall be automatically extended to the next Business Day.

Section 6.20 Termination of Operating Company Stockholders Agreement; Waiver.
The Operating Company, each of the Government Holders and the VEBA acknowledges
and agrees that, simultaneously with the execution of this Agreement, the
Operating Company Stockholders Agreement is terminated in all respects, all the
claims, remedies, rights and privileges granted therein are relinquished and
surrendered, and all obligations and duties owed or required to be performed
thereunder are waived and released.

[Remainder of the page intentionally blank]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, being duly authorized, have executed and
delivered this Stockholders Agreement on the date first above written.

 

GENERAL MOTORS HOLDING COMPANY By:  

/s/ Niharika Ramdev

Name:   Niharika Ramdev Title:   Assistant Treasurer THE UNITED STATES
DEPARTMENT OF THE TREASURY By:  

/s/ Herbert M. Allison, Jr.

Name:   Herbert M. Allison, Jr. Title:   Assistant Secretary for Financial
Stability 7176384 CANADA INC. By:  

/s/ N. William C. Ross

Name:   N. William C. Ross Title:   Director By:  

/s/ Michael F.K. Carter

Name:   Michael F.K. Carter Title:   Director UAW RETIREE MEDICAL BENEFITS TRUST
By:  

/s/ Robert Naftaly

Name:   Robert Naftaly Title:  

Chairman of the Committee of the UAW

Retiree Medical Benefits Trust

SIGNATURE PAGE TO THE STOCKHOLDERS AGREEMENT



--------------------------------------------------------------------------------

Solely for purposes of Section 6.20:

GENERAL MOTORS COMPANY

By:

 

/s/ Niharika Ramdev

Name:

  Niharika Ramdev

Title:

  Assistant Treasurer

CONTINUATION OF SIGNATURE PAGE TO THE STOCKHOLDERS AGREEMENT



--------------------------------------------------------------------------------

Annex I

 

Holder

 

Number of Initial Shares of

Common Stock

 

Number of Initial Shares of

Series A Preferred Stock

UST

  304,131,356   83,898,305

Canada

  58,368,644   16,101,695

VEBA

  87,500,000   260,000,000

Total:

  450,000,000   360,000,000

 

Holder

  

Number of Shares of Common

Stock for which Warrant is

Exercisable

VEBA

   15,151,515